Name: Commission Regulation (EEC) No 784/93 of 31 March 1993 amending Regulation (EEC) No 3824/92 amending the prices and amounts fixed in ecus as a result of the monetary realignment of September and November 1992
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  plant product
 Date Published: nan

 No L 79/54 Official Journal of the European Communities 1 . 4. 93 COMMISSION REGULATION (EEC) No 784/93 of 31 March 1993 amending Regulation (EEC) No 3824/92 amending the prices and amounts fixed in ecus as a result of the monetary realignment of September and November 1992 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Articles 12 and 13 (1 ) thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Regulation (EEC) No 3813/92 (2) establishes a connection between the agrimonetary arran ­ gements applicable from 1 January 1993 and those appli ­ cable beforehand ; Whereas Commission Regulation (EEC) No 3824/92 (3) establishes the list of prices and amounts to be adjusted in ecus as a consequence of the monetary realignments of 1 992 ; whereas it should be adapted to take account of the realignment of 30 January 1993 and of the coefficient reducing agricultural prices fixed as a consequence in Commission Regulation (EEC) No 537/93 (4) ; Whereas subsequent scrutiny of Regulation (EEC) No 3824/92 has revealed an omission in the tobacco sector ; Whereas the relevant management committees have not delivered opinions within the time limits set by their chairmen, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3824/92 is hereby amended as follows : 1 . the title is replaced by the following : 'laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments' ; 2. in Article 1 , 'Article 2 of Regulation (EEC) No 3387/92' is replaced by 'Article 1 of Regulation (EEC) No 537/93'; 3 . the following paragraph is added to Article 3 : 'For sheep, goat and fishery products, tomatoes, cucumbers, courgettes and aubergines, it shall apply from the beginning of the 1994/95 marketing year.' ; 4. under heading '7. Other plant products' of the Annex, the following point 7.6a is added for the tobacco sector : '7.6a. Premium and supplementary amounts referred to in Article 3 of Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco (OJ No L 215, 30 . 7. 1992, p. 70).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 22. O OJ No L 387, 31 . 12. 1992, p. 29 . 0 OJ No L 57, 10. 3 . 1993, p . 18 .